                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE

                                        )
 In re:                                 ) Chapter 11
                                        )
 Robert Terry Winfree,                  ) Case No. 3:20-01417
                                        ) Judge Randal S. Mashburn
        Debtor.                         )
                                        )
                                        )
 TN Dental Professionals, P.C., and     )
 CPF Dental, LLC, d/b/a Marquee Dental  )
 Partners,                              )
                                        )
        Plaintiffs/ Counter-Defendants, )
                                        )
 vs.                                    ) Adv. Proc. No. 3:20-90031
                                        )
 Robert T. Winfree, D.D.S. and Olivia   )
 Winfree,                               )
                                        )
        Defendants/ Counter-Plaintiffs. )
______________________________________________________________________________

 PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION TO COMPEL JT PALMER
              AND ASSOCIATES, LLC TO PRODUCE DOCUMENTS
                      IN ACCORDANCE WITH SUBPOENA
___________________________________________________________________________

         Plaintiff TN Dental Professionals, P.C., and CPF Dental, LLC, d/b/a Marquee Dental

Partners (collectively, “CPF Dental”) hereby files this Notice of Withdrawal of Motion to Compel

JT Palmer and Associates, LLC to Produce Documents in Accordance with Subpoena, filed July

2, 2020 (Dkt. No. 31) (the “Motion”), in support CPF Dental states as follows:

                                       BACKGROUND

         1.        On June 2, 2020, CPF Dental issued a Subpoena to Produce Documents,

Information, or Objects or to Permit Inspection of Premises in a Bankruptcy Case (or Adversary

Proceeding) (the “Subpoena”) to JT Palmer and Associates, LLC, c/o Judy Shea, President (“JT

Palmer”).


4829-1930-4387.2
Case 3:20-ap-90031        Doc 42   Filed 07/20/20 Entered 07/20/20 20:01:43          Desc Main
                                   Document     Page 1 of 4
         2.        The subpoena was served on JT Palmer on June 11, 2020 (Dkt. No. 23), requesting

within fourteen (14) days, among other things, production, of any and all documentation proving

the identity of the account holders to which certain alleged foreign bank accounts belong. The

Subpoena was properly served on JT Palmer in accordance with Rule 45(d) of the Federal Rules

of Civil Procedure, and JT Palmer’s production pursuant to the Subpoena was due on June 25,

2020.

         3.        On July 2, 2020, CPF Dental filed the Motion seeking to compel JT Palmer to

produce the documentation requested by the Subpoena, and the Court set the Motion for hearing

on July 21, 2020, at 11:00 AM at Courtroom 1, 2nd Floor Customs House, 701 Broadway,

Nashville, TN 37203.

         4.        On July 16, 2020, CPF Dental’s counsel was served with JT Palmer’s Motion to

Quash Subpoena filed July 10, 2020 (the “Motion to Quash”), in the United States District Court

for the Northern District of Texas, Dallas Division, Case No. 3:20-mc-00055-E (the “Texas

Court”). The Texas Court ordered any responses to the Motion to Quash be filed by July 27, 2020,

with replies to same due by August 3, 2020.

         5.        CPF Dental will proceed to enforce the Subpoena in the Texas Court.

         Therefore, in light of the above, CPF Dental hereby notifies the Court that the Motion (Dkt.

No. 31) is hereby withdrawn.




4829-1930-4387.2
Case 3:20-ap-90031          Doc 42   Filed 07/20/20 Entered 07/20/20 20:01:43            Desc Main
                                     Document     Page 2 of 4
Dated: July 20, 2020              WALLER LANSDEN DORTCH & DAVIS, LLP

                                  /s/ Ryan K. Cochran
                                  Ryan K. Cochran (TN 025851)
                                  Melissa W. Jones ( TN 036559)
                                  511 Union Street, Suite 2700
                                  Nashville, TN 37219
                                  Telephone: (615) 244-6380
                                  Facsimile: (615) 244-6804
                                  ryan.cochran@wallerlaw.com
                                  melissa.jones@wallerlaw.com

                                  Attorneys for CPF Dental, LLC d/b/a Marquee Dental
                                  Partners and TN Dental Professionals, P.C.




4829-1930-4387.2
Case 3:20-ap-90031     Doc 42   Filed 07/20/20 Entered 07/20/20 20:01:43      Desc Main
                                Document     Page 3 of 4
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Notice was served via
electronic email and the Court’s electronic filing system, this 20th day of July, 2020, and via first
class mail on the following business day, as follows:

J. MICHAEL MCBRIDE, P.C.
6420 Southwest Blvd., Suite 112
Fort Worth, Texas 76109
(817) 877-1824 (office)
(817) 877-1797 (fax)
jmm@mcbridelegal.com

-and-

THE FILLMORE LAW FIRM, LLC
1200 Summit Avenue, Suite 860
Fort Worth, Texas 76102
(817) 332-2351 (office)
(817) 870-1859 (fax)
dusty@fillmorefirm.com
chad@fillmorefirm.com

Attorneys for JT Palmer and Associates,
LLC

                                                      /s/ Ryan K. Cochran
                                                      Ryan K. Cochran




4829-1930-4387.2
Case 3:20-ap-90031       Doc 42    Filed 07/20/20 Entered 07/20/20 20:01:43              Desc Main
                                   Document     Page 4 of 4
